64 U.S. 1 (____)
23 How. 1
ANSON, BANGS, & Co.,
v.
THE BLUE RIDGE RAILROAD COMPANY.
Supreme Court of United States.

A motion was made by Mr. Phillips, on behalf of the appellees.
Mr. Johnson opposed the motion.
After argument by these two counsel. Mr. Justice NELSON delivered the opinion of the court.
This is a motion to dismiss the appeal, on the part of the appellee, upon the ground that no appeal bond was given at the *2 time of granting the appeal, as required by the statute, either as a security for costs or supersedeas of execution. 1 Stat. at Large, pages 84, 85, secs. 22, 23, p. 404.
It is admitted that no bond was given, but the counsel resisting the motion proposes to give one for the costs, and thus prevent the dismissal, if consistent with the practice of the court. The practice has been allowed in several cases, as will be seen by reference to 10 Wh. R., 311, 16 How., 148, and 9 Wh., 555. In the last case, time was granted within which to give the bond, or the case be dismissed. The bond may be taken and approved before any judge or justice authorized to allow the appeal or writ of error.
Let the appellant have sixty days to give the bond, and file it with the clerk, upon complying with which order the motion be dismissed; otherwise, granted.